                         Case 3:21-mj-00053-KAP Document 1-2 Filed 04/01/21 Page 1 of 2
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                   Western District
                                                 __________         of Pennsylvania
                                                             District  of __________

                  United States of America
                             v.                                   )
                                                                  )        Case No.    3:21-53
                  RUSSELL GLEN HURLEY                             )
                                                                  )            >81'(56($/@
                                                                  )
                                                                  )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      RUSSELL GLEN HURLEY                                                                               ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment        u Information       u Superseding Information             ✔ Complaint
                                                                                                                    u
u Probation Violation Petition            u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  From on or about April 7, 2019, in the Western District of Pennsylvania, the defendant, RUSSEL GLEN HURLEY, knowing
  he had previously been convicted of a crime punishable by imprisonment for a term exceeding one year, namely, burglary,
  on or about June 21, 2006, at Docket Number CP-17-CR-0000755-2005 in the Court of Common Pleas, County of
  Clearfield, Criminal Division, Commonwealth of Pennsylvania, knowingly possessed, in and affecting interstate commerce,
  a firearm to wit: one Hi-Point Model C9 9mm pistol.
  In violation of Title 18, United States Code, Section 922(g)(1).


Date:         04/01/2021
                                                                                         Issuing officer’s signature

City and state:       Johnstown, Pennsylvania                             KEITH A. PESTO, United States Magistrate Judge
                                                                                           Printed name and title


                                                                Return

           This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                         .

Date:
                                                                                        Arresting officer’s signature



                                                                                           Printed name and title
                          Case 3:21-mj-00053-KAP Document 1-2 Filed 04/01/21 Page 2 of 2
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
